351 S.W.3d 250 (2011)
Kenneth Wayne BECK, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96092.
Missouri Court of Appeals, Eastern District, Division Two.
October 25, 2011.
Mark A. Grothoff, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Kenneth Beck appeals the motion court's denial of his Rule 29.15 motion for postconviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. The motion court's judgment is based on findings of fact that are not clearly erroneous. And the motion court's conclusions of law are not clearly erroneous. Rule 29.15(k). We affirm. Rule 84.16(b)(2).